pursue arbitration in cases of nonpayment. 56.1 Stmt. ¶¶ 9–10; Savci Decl. ¶ 9; Trust
Agreements Art. IX § 9.8, ECF No. 8-3.

        On February 2, 2018, the Funds initiated arbitration against Defendant for failure to make
its required contributions to the Funds, by serving a notice of intention to arbitrate on Defendant.
56.1 Stmt. ¶ 12; Savci Decl. ¶ 14; see also ECF No. 8-7 (Notice of Intent to Arbitrate). On
March 5, 2018, the arbitrator held a hearing on the matter, at which Defendant did not appear.
56.1 Stmt. ¶ 13; Default Opinion and Award at 1, ECF No. 8-1. The arbitrator issued an opinion
finding that Defendant owed the Funds $59,299.27, plus $500 in legal fees and $2,500 in
arbitrator fees, for a total of $62,299.27. Default Opinion and Award at 2.

                                          DISCUSSION

   I.      Legal Standard

       Arbitration awards are not self-enforcing; rather, they must “be given force and effect by
being converted to judicial orders.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104 (2d Cir.
2006). The Federal Arbitration Act (“FAA”) provides that any party in an arbitration proceeding
can apply for a judicial decree confirming the award, and a court must grant the award unless it
has been vacated, modified, or corrected as prescribed by §§ 10 and 11 of the FAA. 9 U.S.C. §
9; accord Trs. of the N.Y. City Dist. Council of Carpenters Pension Fund v. Jessica Rose Enters.
Corp., No. 15 Civ. 9040, 2016 WL 6952345, at *2 (S.D.N.Y. Nov. 28, 2016).

        Section 10 lists grounds for vacating an award, including where the award was
        procured by “corruption,” “fraud,” or “undue means,” and where the arbitrators
        were “guilty of misconduct,” or “exceeded their powers.” Under § 11, the grounds
        for modifying or correcting an award include “evident material miscalculation,”
        “evident material mistake,” and “imperfect[ions] in [a] matter of form not affecting
        the merits.”

Finkel v. Pomalee Elec. Co., Inc., No. 16 Civ. 4200, 2018 WL 1320689, at *6 (E.D.N.Y. Feb. 22,
2018) (alterations in original) (quoting Hall St. Assocs., LLC v. Mattel, Inc., 552 U.S. 576, 576
(2008)).

        District courts have a “narrowly limited” role when reviewing arbitration awards. Kobel
Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 103 (2d Cir. 2013). The
FAA promotes great deference to arbitrator determinations in order to achieve the goals of
settling disputes efficiently and avoiding long and costly litigation. Id. Thus, “there is no
general requirement that arbitrators explain the reasons for their award, and [] an arbitration
award should be enforced, despite a court’s disagreement with it on the merits, if there is a barely
colorable justification for the outcome reached.” Landy Michaels Realty Corp. v. Local 32B-32J,
Serv. Emps. Int’l Union, 954 F.2d 794, 797 (2d Cir. 1992) (internal quotation marks and citations
omitted).

       “[A] district court should treat an unanswered [] petition to confirm/vacate [an arbitration
award] as an unopposed motion for summary judgment.” D.H. Blair & Co., 462 F.3d at 110.
Summary judgment is appropriate when the record shows that there is no genuine dispute of
                                                 2
material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A dispute is genuine “if the evidence
is such that a reasonable jury could return a verdict for the nonmoving party.” Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A court must consider all evidence in the light
most favorable to the non-moving party, Overton v. N.Y. State Div. of Military & Naval Affairs,
373 F.3d 83, 89 (2d Cir. 2004), and must “resolve all ambiguities and draw all permissible
factual inferences in favor of the party against whom summary judgment is sought,” Sec. Ins. Co.
of Hartford v. Old Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004). Although
Defendant has not appeared in this action, the Court must still “examin[e] the moving party’s
submission to determine if it has met its burden of demonstrating that no material issue of fact
remains for trial.” D.H. Blair & Co., 462 F.3d at 110 (citation omitted).

   II.     Analysis

        Plaintiffs are entitled to confirmation of the Award. Plaintiffs have carried their burden to
demonstrate that there is no genuine dispute of material fact with respect to confirmation of the
Award. It is undisputed that Defendant failed to make the required contributions to the Funds in
accordance with the terms of the CBA, and there is substantial evidence supporting that claim.
56.1 Stmt. ¶¶ 4, 7; Default Opinion and Award at 1–2. It is also clear that the Trust Agreements,
incorporated into the CBA, authorized the Trustees to pursue arbitration. See CBA Art. VI
§ 15(i); Trust Agreements Art. IX § 9.8.

       The arbitrator awarded Plaintiffs $62,299.27. Default Opinion and Award at 2. The
Award is not disputed, nor is there any evidence in the record suggesting that the Award is
incorrect. Accordingly, the Court confirms the Award.

                                         CONCLUSION

        For the reasons stated above, the petition to confirm the Award is GRANTED. The Clerk
of Court is directed to enter judgment against Defendant in the amount of $62,299.27, and to
close the case.

         SO ORDERED.

Dated: December 12, 2019
       New York, New York




                                                 3
